Page No. Audited Financial Information 2 Audited Balance Sheets as of June 30, 2009 and June 30, 2008 3 Audited Statements of Operations -For the Years ended June 30, 2009 and 2008, 4 Audited Statements of Cash Flows -For the Years ended June 30, 2009 and 2008, 5 Audited Statement of Stockholder Equity 6 Notes to Financial Statements 7 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Hero Capital Profits Limited Unit 1005, 10/F, Tower B Hunghom Commercial Centre 37 Ma Tau Wai Road, Hunghom Kowloon, Hong Kong We have audited the accompanying balance sheet of Hero Capital Profits Limited and Subsidiary (the “Company”) as of June 30, 2009 and 2008, and related statements of operations, stockholders’ deficit, and cash flows for the years ending June 30, 2009 and 2008. These financial statements are the responsibility of the company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Hero Capital Profits Limited as of June 30, 2009 and 2008 and the results of its operations and its cash flows for the years ending June 30, 2009 and 2008 in conformity with accounting principles generally accepted in the United States of America. /s/Lake & Associates CPA’s LLC Lake & Associates, CPA’s LLC Schaumburg, Illinois
